Citation Nr: 1146594	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  10-38 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether the reduction in the disability rating for service-connected degenerative disc disease of the lumbar spine from 40 percent to 10 percent, effective October 1, 2010, was proper.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1950 to January 1954.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. A July 2010 rating decision reduced the disability rating for the Veteran's service-connected degenerative disc disease of the lumbar spine from 40 percent to 10 percent, effective from October 1, 2010.

2.  At the time of the July 2010 rating decision, the 40 percent disability rating for the Veteran's service-connected degenerative disc disease of the lumbar spine had not been in effect for more than five years.

3.  The VA examination upon which the reduction was founded was not full and complete, and thus provided an inadequate basis for a reduction.  


CONCLUSION OF LAW

The reduction of the disability rating for the Veteran's service-connected degenerative disc disease to 10 percent was not proper and the 40 percent disability rating is restored from October 1, 2010.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344(c), 4.71a, Diagnostic Code 5243 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board's decision to restore the 40 percent rating for service-connected degenerative disc disease of the lumbar spine, effective October 1, 2010, is a full grant of the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Restoration of Disability Rating 

The Veteran contends that his disability rating should not have been reduced and in fact his disability has become worse.  He asserts that the decision to reduce his awarded percentage for degenerative disc disease of the lumbar spine was made based on a very short and incomplete examination.  

A rating reduction must be based upon review of the entire history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  VA must ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability, and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Id.

Prior to reducing a veteran's disability rating, VA is required to comply with pertinent VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  Generally, when reduction in the rating of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons thereof.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2011).  In the advance written notice, the beneficiary will be informed of his right for a pre-determination hearing, and if a timely request for such a hearing is received (i.e., within 30 days), benefit payments shall be continued at the previously established level pending a final determination.  38 C.F.R. § 3.105(i)(1).

The Board observes that the RO complied with the procedures set forth in 38 C.F.R. § 3.105(e) and notified the Veteran of the proposed rating reduction, as well as his rights in challenging this proposed reduction, in a rating decision in April 2010 and in an amended letter dated in April 2010.  The Veteran was also informed of the reasons for the proposed reduction.  The reduction was then assigned in a July 2010 rating decision, effective October 1, 2010.  Thus, the notice requirements for a reduction of a disability rating have been met.  

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344 (2011).  Rating agencies will handle cases affected by change of medical findings or diagnosis, to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  These considerations apply to ratings that have continued for long periods at the same level (five years or more), and not to disabilities that have not become stabilized and are likely to improve.  In this case, the 40 percent disability rating for degenerative disc disease of the lumbar spine was in effect since June 15, 2007, approximately three years before the reduction took effect on October 1, 2010.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993) (finding that duration of rating is measured from effective date of actual reduction).  Thus, the various provisions of 38 C.F.R. § 3.344, pertaining to stabilization of disability ratings, does not apply in this case.

VA regulation 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history.  Similarly, 38 C.F.R. § 4.2 (1992) establishes that "[i]t is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present." These provisions impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon review of the entire history of the veteran's disability.   See Schafrath, 1 Vet. App. at 594.   Furthermore, VA regulation 38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.   

Pursuant to these provisions, the RO and Board are required in any rating-reduction case to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations. See Schafrath, 1 Vet. App. at 594 ("these requirements for evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decisions based on a single, incomplete or inaccurate report and to enable VA to make a more precise evaluation of the level of disability and of any changes in the condition.").   Finally, 38 C.F.R. § 4.10 establishes that "[t]he basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment" and 38 C.F.R. § 4.2 directs that "[e]ach disability must be considered from the point of view of the veteran working or seeking work."   Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown v. Brown, 5 Vet. App. 413, 421(1995).  A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless the Board concludes that a fair preponderance of evidence weighs against the claim.  Id.  

Prior to the reduction, a VA examination was performed in April 2010.  Based on the findings at this examination, the RO determined that some improvement had occurred in the Veteran's degenerative disc disease of the lumbar spine.  The Board observes that in this case the reduction of the Veteran's disability ratings was based on one examination.  

During the April 2010 VA examination, the Veteran reported that his back pain rated seven out of ten.  He described the pain as achy that constantly radiates up to the right shoulder blade.  Flare pain of the lower back was seven out of ten, which occurs two to three times a week lasting one to two hours.  The flare-up is precipitated by standing too long and it is alleviated with rest and pain medication.  There is no additional limitation of motion or functional impairment.  The Veteran uses a cane to walk.  The examiner noted that the Veteran's lumbar spine disorder does not interfere with occupational functioning in that he does not work.  The Veteran's disorder also does not interfere with his ability to perform daily activities, he just does them slowly.  The examiner observed no objective evidence of pain.  Forward flexion was to 80 degrees.  Extension was from zero to 20 degrees.  Left lateral flexion was to 20 degrees and right lateral flexion was to 30 degrees.  Right and left lateral rotation was to 30 degrees.  During flare-up, the Veteran will be additionally limited by pain, but not weakened movement, excess fatigability, incoordination or functional loss.  The examination did not reveal any objective evidence of painful motion, weakness or tenderness.  There was no postural abnormality, fixed deformity (ankylosis) or abnormality of the musculature of the back.  On neurological testing, the Veteran had strength of 5/5 throughout.  Tone and rapid alternative movements were within normal limits.  There was no atrophy, fasciculation or tremor.  There was decreased sensation to light touch and pinprick in the left lateral thigh and lateral left foot.  The Veteran had no incapacitating episodes in the last twelve months.  

An August 2011 VA treatment record shows that the Veteran sought treatment for increased pain in the lumbar region.  He reported that it was hard to walk due to the pain.  X-rays conducted in August 2011 show that the Veteran has degenerative disease of the lumbar spine that is unchanged from the February 2009 X-rays.

In the Veteran's September 2010 substantive appeal, he explains that he has difficulty with negotiating stairs and he cannot stand or walk more than 30 minutes.  He requires assistance or he must go very slowly when walking and stairs are very difficult due in part to the pain in his back.  The pain in his back is to the point of causing him major mobility issues and it makes it very difficult for him to get around.  

In determining that a reduction was warranted, the RO solely relied on the evidence obtained in the April 2010 VA examination.  In this case, the Board finds that the examination is inadequate.  Although it appears that the examiner had access to the Veteran's VA medical records; the examination report clearly documents that the he did not have a copy of the Veteran's claims file.  In Tucker v. Derwinski, 2 Vet. App. 201 (1992), the Court restored a rating and remanded the case, in part, because the VA medical examiner did not review the claims folder prior to the examination.  The Court noted that the failure to review the record rendered the examination inadequate because the disability was not viewed in relation to its history, citing 38 C.F.R. § 4.1.  In the history section of the April 2010 VA examination, the examiner did not discuss the results of the February 2009 VA examination.  Furthermore, the examiner did not address the significant improvement in the Veteran's range of motion of the lumbar spine demonstrated in the April 2010 VA examination as compared the February 2009 VA examination.  The Board notes that the February 2009 VA examination revealed that the Veteran's active forward flexion of the thoracolumbar spine was limited to 58 degrees and on consideration of repetitive motion to 24 degrees.  Whereas, the April 2010 VA examination documented flexion from zero to 80 degrees.  The April 2010 VA examiner noted that the Veteran's range of motion is additionally limited by pain; however, he did not discuss this in terms of degrees.  Therefore, the examination relied upon by the RO was not based on an adequate evaluation.

Based on the foregoing, the Board finds that the requirements for reduction of the disability ratings have not been met, and as a result, a preponderance of the evidence is not in favor of the reduction.  Accordingly the reduction from 40 percent to 10 percent for the Veteran's service-connected degenerative disc disease of the lumbar spine was not proper.   The 40 percent disability rating for degenerative disc disease of the lumbar spine is to be restored, effective October 1, 2010.


ORDER

The reduction in the disability rating for service-connected degenerative disc disease of the lumbar spine from 40 percent to 10 percent being improper, the 40 percent disability evaluation is restored, effective October 1, 2010.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


